Case 2:20-cv-10220-CBM-JEM Document 48 Filed 05/19/21 Page 1 of 16 Page ID #:768



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11    CARYN MANDABACH                           Case No.: CV 20-10220-CBM-(JEMx)
        PRODUCTIONS LIMITED,
  12                                              ORDER RE: PLAINTIFF’S
               Plaintiff,
  13    v.                                        MOTION FOR PRELIMINARY
                                                  INJUNCTION AGAINST
  14    SADLERS BREWHOUSE LIMITED                 DEFENDANTS [24]
        et al.,
  15
               Defendants.
  16
  17
  18         The matter before the Court is Plaintiff’s Motion for Preliminary Injunction
  19   Against Defendants. (Dkt. No. 24.) The matter is fully briefed.
  20                                I.     BACKGROUND
  21         Plaintiff Caryn Mandabach Productions Limited (“Plaintiff”) is a television
  22   producer of the television series Peaky Blinders, and alleges it owns the rights to
  23   trademarks and other intellectual property to the Peaky Blinders television show
  24   and certain quotations/sayings/phrases from the show. This action arises from
  25   Defendants Sadlers Brewhouse Limited, Halewood Wines & Spirits, Inc. and The
  26   Winebow Group, LLC’s (collectively, “Defendants’”) alleged marketing,
  27   advertising, and sale of three liquors under the name “Peaky Blinder” and use of
  28   quotations/sayings/phrases from the show which Plaintiff contends infringes its

                                                  1
Case 2:20-cv-10220-CBM-JEM Document 48 Filed 05/19/21 Page 2 of 16 Page ID #:769



   1   trademarks and other intellectual property rights. The Complaint asserts the
   2   following causes of action: (1) Federal Unfair Competition, Passing Off, False
   3   Advertising and False Designation of Origin, 15 U.S.C. § 1125(a); (2) Unfair
   4   Competition, Cal. Bus. & Prof. Code § 17200; (3) False Advertising Under Cal.
   5   Bus. & Prof. Code § 17500; and (4) Cancellation of U.S. Trademark Registration
   6   No. 5,573,011, 15 U.S.C. §§ 1052(a) and 1119.
   7                           II.    STATEMENT OF THE LAW
   8         A party seeking a preliminary injunction must demonstrate (1) it is likely to
   9   succeed on the merits, (2) it is likely to suffer irreparable harm in the absence of
  10   injunctive relief, (3) the balance of equities is in its favor, and (4) injunctive relief
  11   is in the public interest. Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008).
  12                                    III.   DISCUSSION
  13   A.     Likelihood of Success on the Merits
  14          (1)    Unfair Competition and False Designation of Origin
  15          Plaintiff contends it is likely to succeed on its claims for Unfair
  16   Competition and False Designation of Origin under the Lanham Act, and Unfair
  17   Competition under Cal. Bus. & Prof. Code § 17200 (first and second causes of
  18   action). Ordinarily, to prevail on a claim under 15 U.S.C. § 1125(a) for unfair
  19   competition and false designation of origin, a plaintiff must demonstrate 1) it
  20   owns a valid, protectible mark, and 2) the defendant’s use of the mark is likely to
  21   cause consumer confusion. See Grocery Outlet Inc. v. Albertson’s Inc., 497 F.3d
  22   949, 951 (9th Cir. 2007).1 Plaintiff must prove the same elements for its
  23   California Unfair Competition claim. See Mintz, 716 F. App’x at 622.
  24                a.     Rogers v. Grimaldi, 875 F.2d 994 (2d Cir. 1989)
  25         Defendants argue their use of the mark communicates messages and ideas
  26
  27   1
        See also Slep-Tone Ent. Corp. v. Wired for Sound Karaoke & DJ Servs., LLC,
       845 F.3d 1246, 1249 (9th Cir. 2017); Mintz v. Subaru of Am., Inc., 716 F. App’x
  28   618, 622 (9th Cir. 2017).

                                                   2
Case 2:20-cv-10220-CBM-JEM Document 48 Filed 05/19/21 Page 3 of 16 Page ID #:770



   1   to consumers such as Defendant Sadler’s historical connection to the real Peaky
   2   Blinders gang,2 and therefore the appropriate method for evaluating a likelihood of
   3   success of Plaintiff’s Lanham Act claims is the test set forth in Rogers v.
   4   Grimaldi, 875 F.2d 994 (2d Cir. 1989). Under the Rogers test, “[a]n artistic
   5   work’s use of a trademark that otherwise would violate the Lanham Act is not
   6   actionable unless the [use of the mark] has no artistic relevance to the underlying
   7   work whatsoever, or, if it has some artistic relevance, unless [it] explicitly
   8   misleads as to the source or the content of the work.” E.S.S. Entm’t 2000, Inc. v.
   9   Rock Star Videos, Inc., 547 F.3d 1095, 1099 (9th Cir. 2008). The Rogers test
  10   applies where “artistic expression is at issue.” VIP Prod. LLC v. Jack Daniel’s
  11   Properties, Inc., 953 F.3d 1170, 1174 (9th Cir. 2020), cert. denied, 141 S. Ct.
  12   1054, 208 L. Ed. 2d 522 (2021). “In determining whether a work is expressive,
  13   [the court] analyze[s] whether the work is communicating ideas or expressing
  14   points of view.” Id.
  15         Here, Defendant Sadler’s managing director declares she “felt that Peaky
  16   Blinder was an appropriate name” for Sadler’s new dark beer because the Peaky
  17   Blinder gang’s “well-known dark history” “connected” with the dark beer and she
  18   was interested in naming the beer after the Peaky Blinder gang in light of her
  19   family and Sadler’s history with the gang. (Sadler Dec. ¶¶ 4-20.) Such evidence
  20   does not demonstrate Defendants’ use of the mark conveys an idea or point of
  21   view, and therefore the Rogers test does not apply.3 Accordingly, Plaintiff must
  22   2
         Plaintiff’s Commercial Director declares the Peaky Blinders television show is
  23   loosely based on a “historical gang in Birmingham, UK that was in operation from
       about the 1890s to before World War I and was known as ‘the Peaky Blinders.’”
  24   (Waddell Decl. ¶ 8.)
       3
         Cf. VIP Prod. LLC, 953 F.3d at 1175 (finding “Bad Spaniels dog toy, although
  25   surely not the equivalent of the Mona Lisa, is an expressive work” because “[t]he
       toy communicates a humorous message using word play to alter the serious phrase
  26   that appears on a Jack Daniel’s bottle—“Old No. 7 Brand”—with a silly
       message—“The Old No. 2.””); id. (“[w]e recently had ‘little difficulty’ concluding
  27   that greeting cards, which combined the trademarked phrases “Honey Badger
       Don’t Care” and “Honey Badger Don’t Give a S - - -” alongside announcements
  28   of events such as Halloween and a birthday, were ‘expressive works’”).

                                                  3
Case 2:20-cv-10220-CBM-JEM Document 48 Filed 05/19/21 Page 4 of 16 Page ID #:771



   1   demonstrate the traditional elements for its Lanham Act and unfair competition
   2   claims regarding ownership of a valid and protectible mark and a likelihood of
   3   confusion, which are discussed infra at Section III.A(1)b-c.
   4                b.    Valid and Protectible Marks
   5         Because Plaintiff’s marks are unregistered, Plaintiff must therefore
   6   demonstrate its marks are distinctive (not generic) or have acquired secondary
   7   meaning to show the marks are valid and protectable. OTR Wheel Eng’g, Inc. v.
   8   W. Worldwide Servs., Inc., 897 F.3d 1008, 1022 (9th Cir. 2018); Filipino Yellow
   9   Pages, Inc. v. Asian J. Publ’n., Inc., 198 F.3d 1143, 1147 (9th Cir. 1999). Generic
  10   marks are afforded no protection; descriptive or suggestive marks are given
  11   moderate protection; and arbitrary or fanciful marks receive maximum protection.
  12   Nutri/Sys., Inc. v. Con-Stan Indus., Inc., 809 F.2d 601, 605 (9th Cir. 1987).
  13         Plaintiff argues its marks are “either arbitrary, or suggestive, and thus
  14   inherently distinctive” because they do not communicate anything about its Peaky
  15   Blinders show, relying on the dictionary definitions of the words “Peaky” and
  16   “Blinders.” However, where a disputed mark is comprised of more than one
  17   word, “the validity of the trademark is to be determined by viewing the trademark
  18   as a whole” and analyzing whether “those parts, taken together, merely describe
  19   the goods or services offered.” California Cooler, Inc. v. Loretto Winer, Ltd., 774
  20   F.2d 1451, 1455 (9th Cir. 1985); Lahoti v. VeriCheck, Inc., 586 F.3d 1190, 1201
  21   (9th Cir. 2009). Moreover, “[w]hether a mark is suggestive or descriptive can be
  22   determined only by reference to the goods or services that it identifies,” and thus
  23   “the mark must be examined in the industry context rather than in the abstract.”
  24   Lahoti, 586 F.3d at 1198, 1201 (internal citation and quotations omitted).
  25         Here, Plaintiff’s use of the mark “Peaky Blinders,” when applied to its
  26   television program, is likely descriptive or suggestive of a television show
  27   regarding a group of persons named the Peaky Blinders. See Zobmondo Ent., LLC
  28

                                                 4
Case 2:20-cv-10220-CBM-JEM Document 48 Filed 05/19/21 Page 5 of 16 Page ID #:772



   1   v. Falls Media, LLC, 602 F.3d 1108, 1116 (9th Cir. 2010).4 It is not arbitrary
   2   because it is related to the good Plaintiff provides—i.e., a television program
   3   about a group called the Peaky Blinders.
   4         Plaintiff argues to the extent the Court finds the marks are descriptive or
   5   suggestive, the Court should find Plaintiff’s unregistered marks are valid and
   6   protectible because they have acquired secondary meaning. “In determining
   7   whether a mark has obtained secondary meaning, courts consider: 1) whether
   8   actual purchasers of the product bearing the mark associate the mark with the
   9   producer; (2) the degree and manner of advertising under the mark; (3) the length
  10   and manner of use of the mark; and (4) whether use of the mark has been
  11   exclusive.” Miller v. Glenn Miller Prods., Inc., 454 F.3d 975, 991 (9th Cir. 2006).
  12   “To show secondary meaning, a plaintiff must demonstrate a mental recognition in
  13   buyers’ and potential buyers’ minds that products connected with the [mark] are
  14   associated with the same source.” Art Attacks Ink, LLC v. MGA Ent. Inc., 581
  15   F.3d 1138, 1145 (9th Cir. 2009) (internal quotations omitted).
  16         As to the first factor regarding actual purchasers’ association of the mark
  17   with the producer, Plaintiff fails to offer evidence demonstrating the public
  18   associates the Peaky Blinders title of the television show with a particular source.
  19   See Maljack Prods. v. Goodtimes Home Video Corp., 81 F.3d 881, 887 (9th Cir.
  20   1996) (affirming the district court’s grant of summary judgment in favor of the
  21   defendant on the plaintiff’s trademark claim because the plaintiff “failed to
  22   produce any evidence that the public associates the ‘McLintock’ title with a
  23   particular source”). Plaintiff submits screenshots of 14 social media posts which it
  24   contends shows consumers and retailers attributed a particular source to
  25   Defendants’ liquor and Plaintiff’s television show. However, there is no evidence
  26
  27   4
        See also Masters Software, Inc. v. Discovery Commc’ns, Inc., 725 F. Supp. 2d
       1294, 1300 (W.D. Wash. 2010); Toughlove America, LLC v. MTV Networks Co.,
  28   2009 WL 10669245, at *9 (C.D. Cal. Apr. 21, 2009).

                                                  5
Case 2:20-cv-10220-CBM-JEM Document 48 Filed 05/19/21 Page 6 of 16 Page ID #:773



   1   any of these persons who posted on social media are actual purchasers of
   2   Defendants’ products. See Miller, 454 F.3d at 991. Retailers of Defendants’
   3   liquor are not members of the consuming public. Moreover, only one of the social
   4   media posts submitted by Plaintiff references a statement that Defendants’ liquor
   5   is produced by the television show (see Dkt. No. 24-6 at p.4 of 15 (“I’m a
   6   MASSIVE fan of the Peaky Blinders TV series so I had to try their Irish Whiskey
   7   and give it a review.”)).5 Such evidence is insufficient to establish secondary
   8   meaning.
   9         As to the second factor, “[e]vidence of sales, advertising and promotional
  10   activities may be relevant in determining whether a [trademark] has acquired a
  11   secondary meaning,” but “[t]he test of secondary meaning is the effectiveness of
  12   the effort to create it.” First Brands Corp. v. Fred Meyer, Inc., 809 F.2d 1378,
  13   1383 (9th Cir. 1987). Plaintiff submits evidence demonstrating the show ranks as
  14   a top-5 Netflix original drama upon the release of each new season, a “teaser”
  15   trailer for the fifth season of the show has been viewed 2,522,800 times, and the
  16   show has 4 million followers on in its Instagram account, 2.6 million followers on
  17   Facebook, and 686,00 followers on Twitter. (Waddell Decl. ¶¶ 14, 16, 18-23.)
  18   Plaintiff also offers evidence of press coverage regarding the show during the past
  19   8 years in the United States, such as coverage by The New York Times, The Wall
  20   Street Journal, LA Times, Rolling Stone, Variety, Vox, and Mashable. (Drangel
  21   Decl. ¶ 11.) However, because Plaintiff offers no evidence regarding how
  22   consumers perceive the marks, Plaintiff’s evidence regarding the show’s ranking
  23   on Netflix, the times the trailer for the fifth season has been viewed, the show’s
  24   social media following, and press coverage does not demonstrate Plaintiff’s marks
  25
       5
         Another social media post submitted by Plaintiff asks, “Are you a Peaky
  26   Blinders fan? Check out this awarding [sic] winning gin and whiskey from
       @sadlersbrewco!” (Dkt. No. 24-6 at p.12 of 15.) Contrary to Plaintiff’s
  27   contention, this social media post does not associate Plaintiff as the producer of
       the liquor or indicate that the purchased the liquor and attributes the liquor and
  28   television show to a single source.

                                                 6
Case 2:20-cv-10220-CBM-JEM Document 48 Filed 05/19/21 Page 7 of 16 Page ID #:774



   1   have attained secondary meaning. See Clamp Mfg. Co. v. Enco Mfg. Co., 870
   2   F.2d 512, 517 (9th Cir. 1989) (noting “secondary meaning not established where
   3   advertising was extensive but evidence as a whole did not show consumer
   4   association”).6
   5         With respect to the third factor regarding the length and manner of the use
   6   of the mark, Plaintiff submits evidence that the Peaky Blinders show has been
   7   available for viewing to Netflix’s subscribers in the U.S. from September 2014
   8   through 2019. (Waddell Decl. ¶¶ 11-14.) However, extensive use alone is
   9   insufficient to establish secondary meaning. See Art Attacks, 581 F.3d at 1146
  10   (“[A] reasonable jury could not have found secondary meaning based solely on
  11   five years of use.”).
  12         As to the fourth factor regarding exclusive use, Plaintiff does not meet its
  13   burden of submitting evidence demonstrating its use was exclusive.7
  14         Therefore, Plaintiff fails to demonstrate a likelihood of success in showing
  15   its marks attained secondary meaning at this stage.
  16                c.     Likelihood of Confusion
  17         Even assuming Plaintiff’s marks are distinct and/or have attained secondary
  18   meaning, Plaintiff must also demonstrate a likelihood of confusion to show a
  19   likelihood of success on the merits on its false designation and unfair competition
  20   claims. Grocery Outlet Inc., 497 F.3d at 951; Slep-Tone Ent. Corp., 845 F.3d at
  21   1249. To determining whether there is a likelihood of confusion, the Court
  22
       6
  23     See also Orgain, Inc. v. N. Innovations Holding Corp., 2021 WL 1321653, at
       *11 (C.D. Cal. Mar. 22, 2021) (where, as here, a trademark plaintiff has proffered
  24   no evidence of how consumers perceive the mark, evidence of advertising efforts
       will not preclude summary judgment as to secondary meaning”).
  25   7
         Plaintiff argues the purported use of the “Peaky Blinders” mark by third parties
       identified by Defendant is not trademark use, and is insufficient to show Plaintiff’s
  26   use was not substantially exclusive because the third parties did not compete with
       Plaintiff and did not predate Plaintiff’s use of the mark. However, Plaintiff has the
  27   burden to demonstrate its unregistered marks attained secondary meaning, not
       Defendants. OTR Wheel Eng’g, Inc., 897 F.3d at 1022; Filipino Yellow Pages,
  28   Inc., 198 F.3d at 1147.

                                                7
Case 2:20-cv-10220-CBM-JEM Document 48 Filed 05/19/21 Page 8 of 16 Page ID #:775



   1   applies the following factors set forth in AMF Inc. v. Sleekcraft Boats, 599 F.2d
   2   341, 350 (9th Cir. 1979), abrogated on other grounds by Mattel, Inc. v. Walking
   3   Mountain Prods., 353 F.3d 792 (9th Cir. 2003): (1) strength of the mark; (2)
   4   proximity of the goods; (3) similarity of the marks; (4) evidence of actual
   5   confusion; (5) marketing channels used; (6) type of goods and the degree of care
   6   likely to be exercised by the purchaser; (7) defendant’s intent in selecting the
   7   mark; and (8) likelihood of expansion of the product lines. Each Sleekcraft factor
   8   must be considered based on the “totality of facts in a given case,” and no factor is
   9   dispositive on the issue of likelihood of confusion. Entrepreneur Media, Inc. v.
  10   Smith, 279 F.3d 1135, 1141 (9th Cir. 2002).
  11         Strength of the Mark
  12         As discussed above, Plaintiff’s marks are likely descriptive or suggestive
  13   and therefore weak, which does not weigh in favor of finding a likelihood of
  14   confusion. Id. (noting “a strong mark is ‘inherently distinctive,’ and therefore it is
  15   more likely that consumers will be confused by another’s use of the same or
  16   similar mark,” but concluding that “EMI’s mark is weak” and therefore the
  17   strength of the mark Sleekcraft factor “does not weigh in favor of a likelihood of
  18   consumer confusion”) (citing Sleekcraft, 599 F.2d at 349).8
  19         Proximity of the Goods
  20         “Related goods are generally more likely than unrelated goods to confuse
  21   the public as to the producers of the goods.” Network Automation, Inc. v.
  22   Advanced Sys. Concepts, Inc., 638 F.3d 1137, 1150 (9th Cir. 2011). Here,
  23   Plaintiff’s good is a television show whereas Defendants’ goods are whiskey.
  24   Therefore, the proximity of the goods factor does not favor finding a likelihood of
  25
  26   8
        See also Fortune Dynamic, Inc. v. Victoria’s Secret Stores Brand Mgmt., Inc.,
       618 F.3d 1025, 1033 (9th Cir. 2010) (descriptive and suggestive marks are “in the
  27   middle” range of weak to strong marks); M2 Software, Inc. v. Madacy Ent. 421
       F.3d 1073, 1081 (9th Cir. 2005) (noting suggestive or descriptive marks are
  28   “conceptually weak”).

                                                 8
Case 2:20-cv-10220-CBM-JEM Document 48 Filed 05/19/21 Page 9 of 16 Page ID #:776



   1   confusion.
   2         Similarity of the Marks
   3         The parties’ marks both contain the term “Peaker Blinder.” Therefore, the
   4   similarity of the marks factor would favor a finding of a likelihood of confusion.
   5         Evidence of Actual Confusion
   6         As discussed above, of the screenshots of 14 social media posts submitted
   7   by Plaintiff, only one of the social media posts references a statement that
   8   Defendants’ liquor is made by the television show (see Dkt. No. 24-6 at p.4 of 15
   9   (“I’m a MASSIVE fan of the Peaky Blinders TV series so I had to try their Irish
  10   Whiskey and give it a review.”)), one other post references the television show but
  11   does not associate Plaintiff or a single source as the producer of the liquor and
  12   television show.9 Such sparce evidence is insufficient to support a likelihood of
  13   confusion. See Official Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1393 (9th Cir.
  14   1993) (the district court properly determined “de minimis evidence of actual
  15   confusion” was not “persuasive evidence of actual confusion”).10
  16         Marketing Channels Used
  17         “Convergent marketing channels increase the likelihood of confusion.”
  18   Network Automation, 638 F.3d at 1151. Here, the evidence demonstrates the
  19   parties both use the internet and social media for marketing. However, “given the
  20   broad use of the Internet today,” “it would be the rare commercial retailer that did
  21   not advertise online, and the shared use of a ubiquitous marketing channel [such as
  22   the internet] does not shed much light on the likelihood of consumer confusion.”
  23
       9
  24     Plaintiff also submits evidence of two media outlets purportedly confused about
       Defendants’ mark. However, the relevant standard is confusion by consumers in
  25   the United States. See Playboy Enters., Inc. v. Netscape Commc’ns Corp., 354
       F.3d 1020, 1026 (9th Cir. 2004) (noting fourth Sleekcraft factor examines “actual
  26   confusion among significant numbers of consumers”) (emphasis added).
       10
          See also Glow Indus., Inc. v. Lopez, 252 F. Supp. 2d 962, 999 (C.D. Cal. 2002);
  27   Globefill Inc. v. Elements Spirits, Inc., 2016 WL 8944644, at *5 (C.D. Cal. Sept.
       20, 2016); DeCosta v. Columbia Broad. Sys., Inc., 520 F.2d 499, 514 (1st Cir.
  28   1975).

                                                 9
Case 2:20-cv-10220-CBM-JEM Document 48 Filed 05/19/21 Page 10 of 16 Page ID #:777



    1   Id. (finding “the district court’s determination that because both parties advertise
    2   on the Internet this [Sleekcraft] factor weighed in favor of Systems was
    3   incorrect”). Accordingly, the marketing channels factor does not favor a finding
    4   of a likelihood of confusion.
    5         Type of Goods and Degree of Care Likely To Be Exercised By Purchasers
    6         “[W]hen the goods are expensive, the buyer can be expected to exercise
    7   greater care in his purchases; again, though, confusion may still be likely.”
    8   Sleekcraft, 599 F.2d at 353; see also Moroccanoil, Inc. v. Moroccan Gold, LLC,
    9   590 F. Supp. 2d 1271, 1280 (C.D. Cal. 2008). Here, Plaintiff offers evidence
   10   Defendants’ allegedly infringing products are sold for less than $25.00, and some
   11   retailers offer discounts on that price. (Drangel Decl. ¶¶ 19-20.)
   12         Defendants argue the price of its products “does not alone imply that
   13   consumers will not exercise case” and contend “the popularity of whiskey has
   14   grown dramatically over the last several years, and consumers have become
   15   increasingly more discerning when purchasing whiskey products.”11 Defendants
   16   cite to Star Indus., Inc. v. Bacardi & Co., wherein the Second Circuit noted
   17   “[u]nhurried consumers in the relaxed environment of the liquor store, making
   18   decisions about $12 to $24 purchases, may be expected to exhibit sufficient
   19   sophistication to distinguish between . . . products.” 412 F.3d 373, 390 (2d Cir.
   20   2005). However, the Ninth Circuit has noted “consumers tend to exercise less
   21   care when purchasing lower cost items like wine.” E. & J. Gallo Winery v. Gallo
   22   Cattle Co., 967 F.2d 1280, 1293 (9th Cir. 1992); see also JL Beverage Co., LLC v.
   23   Jim Beam Brands Co., 828 F.3d 1098, 1112 (9th Cir. 2016) (“consumers
   24   purchasing the vodka products are not likely to exercise a high degree of care”).
   25   Therefore, the type of goods and degree of care likely to be exercised by the
   26
   27   11
          Defendants submit copies of published articles regarding the growing popularity
        of whiskey and how customers of whiskey products are becoming more discerning
   28   and selective about their purchasing decisions. (Lamb Decl. ¶¶ 16, Ex. 10.)

                                                  10
Case 2:20-cv-10220-CBM-JEM Document 48 Filed 05/19/21 Page 11 of 16 Page ID #:778



    1   purchaser weigh in favor of finding a likelihood of confusion.
    2         Defendant’s Intent in Selecting the Mark
    3         Plaintiff submits evidence of a comment in an article from Defendant
    4   Sadlers’ sales director Mr. King in 2014, who stated with respect to Defendants’
    5   Peaky Blinder Beer: “It’s been selling like mad and done exceptionally well; (2)
    6   The idea came from our managing director Chris Sadler, who is also head
    7   brewer. To be honest, the idea was inspired. And with a second series of Peaky
    8   Blinders set to hit the screen in September, its popularity is only likely to increase;
    9   and (3) we are confident it will be a success because of the popularity of the
   10   television programme.” However, Mr. King’s comment is not evidence of
   11   Defendant’s intent in initially selecting the mark. Sadler’s managing director
   12   declares “[a]t the time that I chose the name Peaky Blinder, I had never heard of
   13   [Plaintiff’s] Peaky Blinders television program . . . and no one at Sadler’s was
   14   familiar with the program as far as I was aware,” and further declares she “felt that
   15   Peaky Blinder was an appropriate name” for Sadler’s new dark beer because the
   16   Peaky Blinder gang’s “well-known dark history” “connected” with the dark beer
   17   and she was interested in naming the beer after the Peaky Blinder gang in light of
   18   her family and Sadler’s history with the gang. (Sadler Decl. ¶¶ 4-21.) Therefore,
   19   the factor regarding Defendant’s intent does not weigh in favor of a likelihood of
   20   confusion.
   21         Likelihood of Expansion of the Product Lines
   22         “[A] ‘strong possibility’ that either party may expand his business to
   23   compete with the other will weigh in favor of finding that the present use is
   24   infringing.” Sleekcraft, 599 F.2d at 354. There is no evidence Defendants plan to
   25   expand their products to television shows. On the other hand, Plaintiff’s
   26   Commercial Director Susa Waddell declares “there has been great interest from
   27   third parties for licenses for wines and spirits,” in May 2020 Plaintiff executed a
   28   license agreement with a third party for red wine featuring the Peaky Blinders

                                                  11
Case 2:20-cv-10220-CBM-JEM Document 48 Filed 05/19/21 Page 12 of 16 Page ID #:779



    1   mark, and Plaintiff “has been unable to complete a deal” with potential third-party
    2   licensees “for other types of alcohol and spirits . . . as a result of the dispute with
    3   Defendants and their continued unauthorized use of the Peaky Blinders” marks.
    4   (Waddell Decl. ¶¶ 30-32.) Therefore, the likelihood of expansion of product lines
    5   factor weighs in favor of a finding of a likelihood of confusion.
    6                                        *      *     *
    7         Here, the strength of the mark, proximity of the goods, evidence of actual
    8   confusion, marketing channels used, and Defendants’ intent in selecting the mark
    9   factors do not support a finding of a likelihood of confusion, whereas the
   10   similarity of the marks, types of goods and degree of care of consumers,
   11   likelihood of expansion of product lines weigh in favor of finding a likelihood of
   12   confusion. Although three factors favor a finding of a likelihood of confusion,
   13   Plaintiff fails to make a “clear showing” of a likelihood of confusion at this stage.
   14   See Winter, 555 U.S. at 22 (A district court should enter a preliminary injunction
   15   only “upon a clear showing that the plaintiff is entitled to such relief.”).
   16         Accordingly, because Plaintiff does not demonstrate it has an ownership
   17   interest in a valid and protectible mark nor demonstrate a likelihood of confusion,
   18   Plaintiff fails to show a likelihood of success on the merits as to its false
   19   designation and unfair competition claims.
   20         (2)    False Advertising and Passing Off
   21         Plaintiff argues in a footnote that its common law and California false
   22   advertising claims are “substantially congruent” to a claim for false designation of
   23   origin or trademark infringement under the Lanham Act. The cases cited by
   24   Plaintiff pertain to § 17200 claims and Lanham Act claims. See Academy of
   25   Motion Picture Arts and Sciences v. Creative House Promotions, Inc., 944 F.2d
   26   1446, 1457 (9th Cir. 1991) (noting § 17200 unfair competition and Lanham Act
   27   infringement claims are “substantially congruent”); Denbicare U.S.A., Inc. v. Toys
   28   "R” Us, Inc., 84 F.3d 1143, 1152-53 (9th Cir. 1996) (“[S]tate common law claims

                                                   12
Case 2:20-cv-10220-CBM-JEM Document 48 Filed 05/19/21 Page 13 of 16 Page ID #:780



    1   of unfair competition and actions pursuant to California Business and Professions
    2   Code § 17200 are ‘substantially congruent’ to claims made under the Lanham
    3   Act.”), abrogated on other grounds by Kirtsaeng v. John Wiley & Sons, Inc., 568
    4   U.S. 519 (2013).
    5         However, to prove a prima facie case for false advertising under § 1125(a),
    6   a plaintiff must show “that the statement was literally false, either on its face or by
    7   necessary implication, or that the statement was literally true but likely to mislead
    8   or confuse customers.” Caltex Plastics, Inc. v. Elkay Plastics Co., Inc., 671 F.
    9   App’x 538, 539 (9th Cir. 2016); see also ThermoLife Int’l, LLC v. Gaspari
   10   Nutrition Inc., 648 F. App’x 609, 616 (9th Cir. 2016) (“The elements of a Lanham
   11   Act § 43(a) false advertising claim are: ... the plaintiff has been or is likely to be
   12   injured as a result of the false statement....”) (quoting Southland Sod Farms v.
   13   Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997)). To prevail on a “passing
   14   off” claim under the Lanham Act, the Plaintiff must prove: (1) a false statement
   15   of fact by the defendant in a commercial advertisement about its own or another’s
   16   product; (2) the statement actually deceived or has the tendency to deceive a
   17   substantial segment of its audience; (3) the deception is material, in that it is likely
   18   to influence the purchasing decision; (4) the defendant caused its false statement
   19   to enter interstate commerce; and (5) the plaintiff has been or is likely to be
   20   injured as a result of the false statement, either by direct diversion of sales from
   21   itself to defendant or by a lessening of the goodwill associated with its product.
   22   Wonderland Bakery Inc. v. Wonderland Custom Cakes, LLC, 2013 WL 12123693,
   23   at *4 (C.D. Cal. May 6, 2013) (citing Southland Sod Farms v. Stover Seed Co.,
   24   108 F.3d 1134, 1139 (9th Cir. 1997)). Plaintiff does not prove these elements of
   25   its false advertising and passing off claims, and therefore fails to demonstrate a
   26   likelihood of success on these claims.
   27   B.    Irreparable Harm
   28         Plaintiff contends it is entitled to a presumption of irreparable harm based

                                                   13
Case 2:20-cv-10220-CBM-JEM Document 48 Filed 05/19/21 Page 14 of 16 Page ID #:781



    1   on amendments to the Lanham Act in 2020. 15 U.S.C. § 1116(a), as amended,
    2   provides:
                     The several courts vested with jurisdiction of civil actions arising
    3                under this chapter shall have power to grant injunctions, according to
                     the principles of equity and upon such terms as the court may deem
    4                reasonable, to prevent the violation of any right of the registrant of a
                     mark registered in the Patent and Trademark Office or to prevent a
    5                violation under subsection (a), (c), or (d) of section 1125 of this title.
                     A plaintiff seeking any such injunction shall be entitled to a
    6                rebuttable presumption of irreparable harm upon a finding of a
                     violation identified in this subsection in the case of a motion for a
    7                permanent injunction or upon a finding of likelihood of success on
                     the merits for a violation identified in this subsection in the case of a
    8                motion for a preliminary injunction or temporary restraining order.
    9   Because Plaintiff fails to demonstrate a likelihood of success on the merits, the
   10   rebuttable presumption of irreparable harm pursuant to 15 U.S.C. § 1116(a) does
   11   not apply.
   12         Defendants argue even if the rebuttable presumption in Section 1116(a)
   13   applies, it is rebutted by Plaintiff’s delay in seeking injunctive relief. Defendants
   14   contend Plaintiff had constructive knowledge of Defendants’ intent to use the
   15   Peaky Blinder mark on beer and liquor products in the U.S. as of May 9, 2017,
   16   when Sadler filed a trademark application for use of the mark in the U.S. for beer
   17   and spirits (Sadler Decl. ¶ 44); and Plaintiff had actual knowledge at least as early
   18   as April 9, 2018, when Plaintiff’s licensee sent a warning letter to Sadler regarding
   19   its purported infringement of Plaintiff’s mark (Lamb Decl. ¶ 20; Waddell Decl. ¶
   20   20). Defendants argue that despite Plaintiff’s knowledge regarding Defendants’
   21   use, Plaintiff waited until November 6, 2020 to file this action and did not file the
   22   instant Motion for Preliminary Injunction until March 1, 2021.
   23         Plaintiff had actual knowledge of Defendants’ use of the mark as of April 4,
   24   2018, but waited over two years to file this action and nearly three years to file the
   25   instant Motion for Preliminary Injunction, which demonstrates Plaintiff would not
   26   be irreparably harmed absent an injunction.12 See Oakland Trib., Inc. v. Chron.
   27   12
          Courts have analyzed delay based on when the plaintiff was aware or should
   28   have been aware of the infringement. See, e.g., Cutting Edge Sols., LLC, 2014
        WL 5361548, at *5 (analyzing delay for purposes of determining whether there
                                                  14
Case 2:20-cv-10220-CBM-JEM Document 48 Filed 05/19/21 Page 15 of 16 Page ID #:782



    1   Pub. Co., 762 F.2d 1374, 1377 (9th Cir. 1985) (“Plaintiff’s long delay before
    2   seeking a preliminary injunction implies a lack of urgency and irreparable
    3   harm.”).13 Such delay rebuts any presumption of irreparable harm. See
    4   Imagenetix, Inc. v. GNC Holdings, Inc., 2013 WL 12100701, at *3 (S.D. Cal. Mar.
    5   29, 2013) (finding plaintiff’s delay of over one year after filing complaint to seek
    6   a preliminary injunction rebutted any presumption of irreparable harm);
    7   eAcceleration Corp. v. Trend Micro, Inc., 408 F. Supp. 2d 1110, 1122 (W.D.
    8   Wash. 2006) (finding plaintiff’s delay of over one year in bringing a motion for a
    9   preliminary injunction “reverses any presumption” of irreparable harm).
   10   Therefore, Plaintiff fails to demonstrate it will suffer irreparable harm absent a
   11   preliminary injunction.
   12   C.    Balance of Equities
   13         Plaintiff argues the balance of equities tips in its favor because the only
   14   hardship Defendants will likely suffer is lost profits from its infringing activity.
   15   “Where the only hardship that the defendant[s] will suffer is lost profits from an
   16   activity which has been shown likely to be infringing,” no equitable considerations
   17   support defendants. CytoSport, Inc. v. Vital Pharm., Inc., 617 F. Supp. 2d 1051,
   18   1081 (E.D. Cal. 2009), aff’d, 348 F. App’x 288 (9th Cir. 2009); Windsurfing Int’l
   19   v. AMF, 782 F.2d 995, 1003 n.12 (Fed. Cir. 1986). However, Plaintiff fails to
   20   show a likelihood of success on its claims and therefore Plaintiff does not
   21
   22   was irreparable harm from when the plaintiff should have discovered defendant’s
        infringement); R. Josephs Licensing, Inc., 2010 WL 11595789, at *2 (analyzing
   23   delay for purposes of determining irreparable harm based on when the plaintiff
        first learned of defendant’s infringement).
   24   13
           See also Cutting Edge Sols., LLC v. Sustainable Low Maint. Grass, LLC, 2014
        WL 5361548, at *5 (N.D. Cal. Oct. 20, 2014) (16-month delay between when
   25   plaintiff should have discovered defendant’s use of the mark and the filing of a
        motion for preliminary injunction demonstrated lack of irreparable harm); R.
   26   Josephs Licensing, Inc. v. J.L.J., Inc., 2010 WL 11595789, at *2 (C.D. Cal. Aug.
        5, 2010) (plaintiff’s delay of over two years from when it first learned of
   27   defendant’s use of the mark and when plaintiff filed a motion for a preliminary
        injunction demonstrated plaintiff would not suffer irreparable harm absent an
   28   injunction).

                                                  15
Case 2:20-cv-10220-CBM-JEM Document 48 Filed 05/19/21 Page 16 of 16 Page ID #:783



    1   demonstrate the balance of equities favors an injunction. See also Cutting Edge
    2   Sols., 2014 WL 5361548, at *14 (finding “in the absence of any evidence of actual
    3   confusion—or diminished sales or tarnishment of CES’s products due to the
    4   ongoing sales of the grass seed—there is little support for CES’s claims of harm”
    5   but defendant “would suffer significant injury if it was enjoined from its current
    6   marketing and sales of its only profitable product”).
    7   D.    Public Interest
    8         “The public has an interest in avoiding confusion between two companies’
    9   products.” Internet Specialties W., Inc. v. Milon-DiGiorgio Enters., Inc., 559 F.3d
   10   985, 993 n. 5 (9th Cir. 2009). Moreover, “[t]rademarks protect the public from
   11   confusion by accurately indicating the source of a product.” State of Idaho Potato
   12   Comm’n v. G & T Terminal Packaging, Inc., 425 F.3d 708, 715 (9th Cir. 2005);
   13   see also Active Sports Lifestyle USA, LLC v. Old Navy, LLC, 2014 WL 1246497,
   14   at *4 (C.D. Cal. Mar. 21, 2014) (“The public interest . . . favors granting an
   15   injunction to avoid continuing violation of the Lanham Act.”). However, here
   16   Plaintiff does not demonstrate it has an ownership interest in a valid and
   17   protectible mark nor demonstrate a likelihood of confusion. Accordingly, Plaintiff
   18   fails to demonstrate public interest favors a preliminary injunction.
   19                                 IV.    CONCLUSION
   20         Because Plaintiff fails to demonstrate a likelihood of success on the merits,
   21   irreparable harm, and that the balance of equities and public interest favor an
   22   injunction, the Court DENIES Plaintiff’s Motion for Preliminary Injunction.
   23
   24         IT IS SO ORDERED.
   25
   26   DATED: May 19, 2021.
                                               CONSUELO B. MARSHALL
   27                                          UNITED STATES DISTRICT JUDGE
   28

                                                 16
